—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated July 7, 1999, which granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established, prima facie, its entitlement to judgment as a matter of law by proffering a copy of the most recent “Big Apple” map which had been filed with the Depart*585ment of Transportation before the plaintiffs accident. That map did not show a defect at the location where the plaintiff allegedly fell (see, Katz v City of New York, 87 NY2d 241; Civello v City of New York, 255 AD2d 353). Furthermore, the intra-departmental work order submitted by an engineer with the New York City Department of Education did not satisfy the notice requirement of Administrative Code of the City of New York § 7-201 (c) (see, Laing v City of New York, 133 AD2d 339, affd 71 NY2d 912; Sparrock v City of New York, 242 AD2d 289). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.